QUEST CAPITAL CORP. Consolidated Financial Statements March 31, (Unaudited - expressed in thousands of Canadian dollars) Quest Capital Corp. Consolidated Balance Sheets (Unaudited - expressed in thousands of Canadian dollars) March 31, 2008 December 31, 2007 Assets Cash and cash equivalents $ 1,894 $ 30,484 Loans (note 5) 327,087 277,710 Future income taxes 3,552 3,916 Restricted cash (note 6) 8,598 12,452 Prepaid and other receivables 308 155 Capital assets 866 841 Other assets 186 186 $ 342,491 $ 325,744 Liabilities Accounts payable and accrued liabilities (note 10) $ 6,628 $ 7,081 Income taxes payable 165 188 Future income taxes 893 904 Asset retirement obligation 553 572 Debt payable (note 7) 39,917 26,365 48,156 35,110 Shareholders’ equity Share capital (note 8) 207,161 207,161 Contributed capital (note 8) 7,206 6,934 Retained earnings 79,968 76,539 294,335 290,634 $ 342,491 $ 325,744 Contingencies and commitments (notes 5(c) and 11) Approved by the Board of Directors “Stephen C. Coffey”Director Stephen C. Coffey “A. Murray Sinclair”Director A. Murray Sinclair The accompanying notes are an integral part of these consolidated financial statements Quest Capital Corp. Consolidated Statements of Retained Earnings For the three months ended March 31, 2008 and 2007 (Unaudited - expressed in thousands of Canadian dollars) 2008 2007 Retained earnings – beginning of period $ 76,539 $ 65,137 Adoption of financial instruments standards - 1,591 Net earnings for the period 7,099 7,389 Dividends (3,670 ) (2,899 ) Retained earnings – end of period $ 79,968 $ 71,218 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statements of Earnings For the three months ended March 31, 2008 and 2007 (Unaudited - expressed in thousands of Canadian dollars, except per share amounts) 2008 2007 Interest income $ 11,000 $ 10,124 Interest expense (423 ) (230 ) Interest income, net 10,577 9,894 Provision for loan losses (note 5) (204 ) - Net interest income after provision for loan losses 10,373 9,894 Other income Syndication (note 10) 251 322 Management and finder’s fees (note 10) - 726 Gains on sale of marketable securities and investments (note 10) - 2,157 251 3,205 Net interest and other income 10,624 13,099 Non-interest expense Salaries and benefits 736 899 Bonuses 505 989 Stock-based compensation (note 8) 272 200 Office and other 591 314 Legal and professional services 722 360 Regulatory and shareholder relations 203 271 Directors’ fees 53 66 Sales tax - 650 Foreign exchange loss (gain) (5 ) 19 Other expenses relating to resource assets 63 16 3,140 3,784 Earnings before income taxes 7,484 9,315 Provision for income taxes (note 9) 385 1,926 Net earnings for the period $ 7,099 $ 7,389 Weighted average number of shares outstanding Basic 146,789,711 144,956,018 Diluted 147,716,083 148,654,198 Earnings per share Basic $ 0.05 $ 0.05 Diluted $ 0.05 $ 0.05 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statements of Comprehensive Income and Accumulated Other Comprehensive Income For the three months ended March 31, 2008 and 2007 (Unaudited - expressed in thousands of Canadian dollars) 2008 2007 Net earnings for the period $ 7,099 $ 7,389 Other comprehensive income Unrealized gains on available-for-sale financial assets arising during the period - 1,962 Reclassification adjustment for gains recorded included in net earnings - 21 Other comprehensive income - 1,983 Comprehensive income $ 7,099 $ 9,372 Accumulated other comprehensive income – beginning of period $ - $ - Adoption of financial instruments standards - 2,232 Other comprehensive income for the period - 1,983 Accumulated other comprehensive income –end of period $ - $ 4,215 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statements of Cash Flows For the three months ended March 31, 2008 and 2007 (Unaudited - expressed in thousands of Canadian dollars) 2008 2007 Cash flows from operating activities Net earnings for the period $ 7,099 $ 7,389 Adjustments to determine net cash flows relating to operating items Future income taxes 321 1,679 Stock-based compensation 272 200 Provision for loan losses 204 - Amortization of deferred interest and loan fees (1,650 ) (1,832 ) Deferred interest and loan fees received 2,556 226 Other 166 44 Activity in marketable securities held for trading Purchases - (1,685 ) Proceeds on sales - 2,910 Gains on sale of marketable securities and investments - (2,157 ) Expenditures for reclamation and closure (48 ) (55 ) Changes in prepaid and other receivables (153 ) 364 Changes in accounts payable and accrued liabilities (461 ) 1,511 Changes in income taxes payable (23 ) (773 ) 8,283 7,821 Cash flows from financing activities Proceeds from shares issued - 429 Dividend payment (3,670 ) (2,899 ) Financing costs (664 ) - Proceeds from debt 26,500 8,000 Repayment of debt (12,365 ) (30,000 ) 9,801 (24,470 ) Cash flows from investing activities Activity in loans Funded (77,393 ) (25,820 ) Repayments 28,534 38,867 Other (1,628 ) 2,578 Activity in investments Proceeds on sales - 1,302 Purchases - - Change in restricted cash 3,923 (29 ) Expenditures on capital assets (102 ) (6 ) (46,666 ) 16,892 Foreign exchange loss on cash held in a foreign subsidiary (8 ) (6 ) (Decrease) increase in cash and cash equivalents (28,590 ) 237 Cash and cash equivalents - beginning of period 30,484 9,506 Cash and cash equivalents - end of period $ 1,894 $ 9,743 Supplemental cash flow information (note14) The accompanying notes are an integral part of these consolidated financial statements. 1. Nature of operations Quest Capital Corp.’s (“Quest” or the “Company”) focus is to provide mortgage financings.Throughout 2007, the Company also provided a range of services including corporate finance, consulting, management and administrative services through its wholly-owned subsidiaries, Quest Management Corp. and Quest Securities Corporation. In December 2007, Quest reorganized its business, operations and assets in order to qualify as a mortgage investment corporation (“MIC”) for Canadian income tax purposes. A MIC is a special-purpose corporation defined under Section 130.1 of the Income Tax Act (Canada). A MIC does not pay corporate-level taxes when all taxable income is distributed to shareholders as dividends during a taxation year and within 90 days of its year end.Taxable Canadian shareholders will have dividend payments subject to Canadian tax as interest income. As of January 1, 2008, the Company must continually meet the following criteria to maintain MIC eligibility: (i) at least 50% of its assets must consist of residentially oriented mortgages and/or cash; (ii) it must not directly hold any foreign assets, including investments secured by real property located outside of Canada; (iii) it must not engage in operational activities outside of the business of lending and investing of funds; and (iv) no person may own more than 25% of the issued and outstanding shares. 2. Basis of presentation The accompanying financial information does not include all disclosure required under generally accepted accounting principles for annual financial statements.The accompanying financial information reflects all adjustments, consisting primarily of normal recurring adjustments which are, in the opinion of management, necessary for a fair presentation of results for the interim periods.These consolidated financial statements should be read in conjunction with the Company’s 2007 audited annual financial statements and notes. 3. Significant accounting policies These interim consolidated financial statements follow the same accounting policies and methods of application as the Company’s annual financial statements, except as noted in Note 4 below.These interim consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles and include the Company’s accounts and those of its wholly-owned subsidiaries, QC Services Inc., Viceroy Capital Corp., Viceroy Gold Corporation and its 75% proportionate joint venture interest in the Castle Mountain property. Certain comparative figures have been reclassified to conform to the current period’s presentation. 4. Changes in accounting policies Effective January 1, 2008, the Company adopted the CICA handbook section 1535, “Capital Disclosures”, which requires an entity to disclose its objectives, policies, and processes for managing capital.In addition, this section requires disclosure of summary quantitative information about what an entity manages as capital; see note 12 to these consolidated financial statements. Effective January 1, 2008, the Company adopted the CICA handbook sections 3862 “Financial
